     Case: 1:20-cv-00776-TSB-SKB Doc #: 5 Filed: 11/05/20 Page: 1 of 5 PAGEID #: 37




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    CEDRIC GREENE,                               :       Case No. 1:20-cv-776
                                                 :
          Plaintiff,                             :       Judge Timothy S. Black
                                                 :
    vs.                                          :       Magistrate Judge Stephanie K.
                                                 :       Bowman
    OFFICE OF THE COMPTROLLER OF                 :
    THE CURRENCY, et al.,                        :
                                                 :
           Defendants.                           :

                           DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE (Doc. 2) AND
                   TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on October 7, 2020, submitted a Report

and Recommendation. (Doc. 2).

          In the Report and Recommendation, the Magistrate Judge “recommends that the

instant case be DISMISSED sua sponte as a duplicative case designed to abuse the

litigation process and for lack of federal jurisdiction and/or improper venue.” (Id. at 1).

The Magistrate Judge “further recommends the imposition of pre-filing restrictions to be

imposed upon Plaintiff prior to accepting any initiation of any new case in this Court.” 1



1
 As noted by the Magistrate Judge, a PACER search reveals that, as of the date of the Report
and Recommendation, Plaintiff had “filed a total of 208 cases at the district court level, and 62
appeals to the circuit courts.” (Doc. 2 at 4).
  Case: 1:20-cv-00776-TSB-SKB Doc #: 5 Filed: 11/05/20 Page: 2 of 5 PAGEID #: 38




       Plaintiff filed objections on October 13, 2020 (Doc. 3) and a “notice” on October

26, 2020 (Doc. 4).

       A. Objections

       Plaintiff’s objections (Doc. 3) are not well taken.

       “The filing of objections provides the district court with the opportunity to

consider the specific contentions of the parties and to correct any errors immediately.”

United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s

objections are not sufficiently specific if they merely restate the claims made in the initial

petition, ‘disput[e] the correctness’ of a report and recommendation without specifying

the findings purportedly in error, or simply ‘object[] to the report and recommendation

and refer[] to several of the issues in the case.’” Bradley v. United States, No. 18-1444,

2018 WL 5084806, at *3 (6th Cir. Sept. 17, 2018) (quoting Miller v. Currie, 50 F.3d 373,

380 (6th Cir. 1995)).

       Here, Plaintiff’s objections do not identify any specific errors in the Magistrate

Judge’s analysis. (See generally Doc. 3). Instead, Plaintiff’s objections merely disagree

with several of the Magistrate Judge’s conclusions. (See generally id.). Such generalized

contentions fail to constitute the type of specific objections contemplated by Fed. R. Civ.

P. 72(b).

       Moreover, upon de novo review, the Court finds the Magistrate Judge’s

recommendations to be thorough, accurate, and well-reasoned. (See generally Doc. 2).

As such, the Court concludes that Petitioner’s objections to the Report and

Recommendation must be OVERRULED.


                                              2
    Case: 1:20-cv-00776-TSB-SKB Doc #: 5 Filed: 11/05/20 Page: 3 of 5 PAGEID #: 39




        B. Notice

        Plaintiff’s notice (Doc. 4) is not well taken either.

        In the notice, Plaintiff asks the Court to approve the “transfer[] of all [the]

Southern District of Ohio matters” he has filed to another venue.2 (Id. at 6). Plaintiff

references three such matters with specificity: 2:20-CV-1558, which was assigned to

Judge Edmund A. Sargus, Jr.; 1:20-CV-702, which was assigned to Judge Susan J. Dlott;

and 1:20-CV-776, which was assigned to this Court. (See Doc. 4 at 1). Plaintiff argues

that transfer is appropriate “under the guidelines [set forth] in 28 U.S. Code Section

1404(a).” (Doc. 4 at 2).

        As an initial matter, Plaintiff’s transfer request fails insofar as it asks this Court to

transfer cases 2:20-CV-1558 and 1:20-CV-702 to another venue. It would not be

appropriate for this Court to transfer cases assigned to other Judges.

        Moreover, Plaintiff’s transfer request fails insofar as it relates to the instant

litigation. This case is subject to dismissal for all the reasons set forth in the Report and

Recommendation. (See generally Doc. 2). And this Court will not transfer a case that

should properly be dismissed.3

        For the foregoing reasons, Plaintiff’s notice must be DENIED.


2
 Plaintiff also asks the Court to withdraw his “pro se status” under Fed. R. Civ. P. 74. (Doc. 4 at
2, 6). But this request makes little sense. On the Court’s review, Fed. R. Civ. P. 74 was
abrogated in 1997. See Deptula v. Rosen, No. 1:20-CV-2371, 2020 WL 6135793, at *2
(S.D.N.Y. Oct. 16, 2020) (“[T]here is no Fed. R. Civ. P. 74.”).
3
  The Court would also note that, while Plaintiff’s notice argues that transfer is appropriate,
Plaintiff’s notice never specifies where (i.e., to what other jurisdiction) this case should go. (See
generally Doc. 4). This failure presents another independent basis on which to deny Plaintiff’s
requested transfer.


                                                  3
    Case: 1:20-cv-00776-TSB-SKB Doc #: 5 Filed: 11/05/20 Page: 4 of 5 PAGEID #: 40




        C. Conclusion

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

        Accordingly:

        1.     The Report and Recommendation (Doc. 2) is ADOPTED;

        2.     Plaintiff’s objections (Doc. 3) are OVERRULED;

        3.     Plaintiff’s notice (Doc. 4) is DENIED;

        4.     The Clerk of Court SHALL correct the typographical error in the record to
               reflect the correct spelling of the name of the first Defendant, the Office of
               the Comptroller of the Currency;

        5.     This case is DISMISSED as entirely duplicative of a pending case in
               Texas, and for lack of subject matter jurisdiction and venue;

        6.     Plaintiff is DECLARED a harassing and vexatious litigator and is,
               therefore, ENJOINED AND PROHIBITED from filing any additional
               complaints, or from otherwise initiating any new civil case in the Southern
               District of Ohio, unless:

               a. Any document that seeks to open a new civil case is accompanied by a
                  complete copy of the tendered complaint as well as a copy of the Order
                  issued by Judge Dlott on November 3, 2020 in Greene v. Greyhound
                  Lines, Inc., No. 1:20-CV-702;4

               b. The tendered complaint has been certified as non-frivolous by an
                  attorney in good standing in this Court;


4
 Judge Dlott recently deemed Plaintiff a vexatious litigator and imposed filing restrictions on
Plaintiff in another Southern District of Ohio case. Greene v. Greyhound Lines, Inc., No.
1:20-CV-702, slip op. at 3–4 (S.D. Ohio Nov. 3, 2020). For sake of consistency, this
Court adopts the same filings restrictions as those imposed by Judge Dlott in that case.

                                                4
 Case: 1:20-cv-00776-TSB-SKB Doc #: 5 Filed: 11/05/20 Page: 5 of 5 PAGEID #: 41




             c. The complaint is accompanied either by payment of the full filing fee or
                a motion seeking leave to proceed in forma pauperis;

   7. The Clerk of Court is DIRECTED not to open any new civil cases in Plaintiff’s
      name absent full compliance with the above restrictions and is instructed to
      dispose of such documents;

   8. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal of this Order
      would not be taken in good faith and, therefore, this Court DENIES Plaintiff leave
      to appeal in forma pauperis; and

   9. The Clerk shall enter judgment accordingly, whereupon this case is
      TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:     11/5/2020                                         s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                            5
